Citation Nr: 1224609	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-10 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 12, 2004 for the grant of service connection for joint pain, right shoulder arthralgia.

2.  Entitlement to an effective date earlier than August 12, 2004 for the grant of service connection for erythema nodosum.

3.  Entitlement to an initial rating in excess of 10 percent for joint pain, right shoulder arthralgia.

4.  Entitlement to an initial compensable rating for erythema nodosum.

5.  Whether the reduction from 30 percent to 0 percent for service-connected sarcoidosis was proper, and whether a higher rating is warranted.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for pneumonia and bronchitis.

7.  Entitlement to service connection for hypertension, to include as secondary to sarcoidosis.

8.  Entitlement to service connection for chronic fever, to include as secondary to sarcoidosis.  

9.  Entitlement to service connection for fatigue, to include as secondary to sarcoidosis.

10.  Entitlement to service connection for joint pain, mild degenerative disease of the knees, to include as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1993 to January 1994 and from February 2000 to October 2000.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
With regard to the petition to reopen the claim for service connection for pneumonia and bronchitis on appeal, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board has recharacterized this issue as reflected on the title page.

The Board acknowledges that, following the issuance of the October 2009 supplemental statement of the case, additional argument and clinical evidence was submitted in connection with the Veteran's claims.  That additional evidence was not accompanied by a waiver of RO review.  As a general matter, the Board is prohibited from considering evidence submitted after a final adjudication without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Nevertheless, exceptions apply where, as here, the new submissions are either cumulative or duplicative of evidence already of record with respect to the claims decided herein.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Accordingly, the Board finds it unnecessary to remand the Veteran's appeal solely for the purpose of evidentiary review and issuance of another supplemental statement of the case.  38 C.F.R. §§ 19.30, 19.31, 20.1304 (2011).

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011, Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that the Veteran's Virtual VA file is devoid of any additional evidence that is material to the current appeal and, thus, need not be further addressed at this time.

The issues of a entitlement to a rating in excess of 30 percent for sarcoidosis; an initial rating in excess of 10 percent for joint pain, right shoulder arthralgia; an initial compensable rating for erythema nodosum; and entitlement to service connection for hypertension and for joint pain, mild degenerative disease of the knees, each, to include as secondary to sarcoidosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).


FINDINGS OF FACT

1.  An original claim for service connection for joint pain, right shoulder arthralgia and for erythema nodosum (claimed as skin rash of the legs) was received by the RO on August 12, 2004.  Factual evidence demonstrating that the Veteran had these two disabilities was not shown until an October 2004 VA examination.

2.  There was no formal claim, informal claim, or written intent to file a claim for service connection for joint pain, right shoulder arthralgia and for erythema nodosum (claimed as skin rash of the legs), to include as secondary to service-connected sarcoidosis, prior to August 12, 2004.  

3.  Chronic fatigue is a symptom, and in this case, without any pathology for a diagnosed disability. 

4.  Fever is a symptom, and in this case, without any pathology for a diagnosed disability.  

5.  In an October 2001 decision, the RO denied service connection for pneumonia and bronchitis.  The RO determined that while the Veteran was seen on one occasion for treatment of pneumonia and on another occasion for treatment of bronchitis during active service, no permanent or chronic disability was demonstrated by service treatment records or evidence after discharge from service.  In addition, the RO concluded that these conditions were found to have resolved and were not found at the time of discharge.  The Veteran submitted a letter in October 2002 requested an extension of time to submit an notice of disagreement; however, he was not specific as to what issue he was appealing in the October 2001 decision.  No response was received thereafter, and hence, the decision became final. 

6.  The evidence received since the October 2001 RO decision, while new, is not related to an unestablished fact necessary to substantiate the claim, and it does not raise a reasonable possibility of substantiating the claim.

7.  At the time of the April 2008 RO decision that reduced the rating for sarcoidosis from 30 percent to 0 percent, the 30 percent rating had been in effect for more than five years. 

8.  The reduction in the Veteran's sarcoidosis rating was implemented without full consideration of the requirements of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b).


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than August 12, 2004, for the grant of service connection for joint pain, right shoulder arthralgia, is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011). 

2.  The claim for an effective date earlier than August 12, 2004, for the grant of service connection for erythema nodosum (claimed as skin rash of the legs), is without legal merit. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011). 

3.  The criteria for service connection for chronic fever, to include as secondary to sarcoidosis, have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

4.  The criteria for service connection for fatigue, to include as secondary to sarcoidosis, have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

5.  The RO's October 2001 rating decision that denied the claim for service connection for pneumonia and bronchitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

6.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for pneumonia and bronchitis are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  The April 2008 RO rating decision which reduced the Veteran's rating for his service-connected sarcoidosis from 30 percent to 0 percent, effective July 1, 2008, was not proper and the criteria for restoration of the 30 percent rating are met.  38 C.F.R. §§ 3.105(e), 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As set forth under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Veteran was sent letters, dated in August 2003, June 2004, March 2005, and August 2007, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  The above VCAA notice letters also included information regarding the assignment of disability ratings and effective dates in cases where service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Regarding the new and material issues adjudicated in this decision, a June 2004 letter notified the Veteran that to reopen his previously denied claims for pneumonia and bronchitis, VA had to receive new and material evidence, and this letter further defined what constituted new and material evidence specific to the reason the claim was previously denied.  Thus, the guidance of Kent v. Nicholson, 20 Vet. App. 1(2006) has been satisfied.

Additionally, with respect to the Veteran's sarcoidosis claim, the Board notes that this issue stems from a 38 C.F.R. § 3.105(e) rating reduction, not from a claim or application for VA benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2011).  Consequently, the notice and assistance provisions of the VCAA do not apply to this particular claim.  Even if such provisions were applicable, however, any deficiency in VCAA notice would be tantamount to harmless error.  This is because Board has decided to restore the Veteran's prior 30 percent rating for sarcoidosis and to remand his claim for a higher rating for this disability.  As these outcomes are fully favorable to the Veteran, any further discussion of VA's duties to notify and assist is unnecessary.

For the reasons noted above, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board considers it significant that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Board observes that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the above claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims for service connection on appeal.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the Veteran has not alleged, and the record does not otherwise suggest, that any of those examinations were inadequate to rate his claims.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Earlier effective dates

On August 12, 2004, the RO received the Veteran's claim (via VA form 21-4138) for service connection for conditions secondary to his service-connected sarcoidosis to include recurrent joint pain and recurrent skin rash on both of his legs. 

By an August 2005 rating decision, the RO granted service connection for joint pain, right shoulder arthralgia and for erythema nodosum (claimed as skin rash of the legs), effective April 19, 2004. 

In September 2005, the Veteran submitted a claim (via VA form 21-4138) in which he asserted that he believed that the evidence warranted an effective date earlier than April 19, 2004 for these disabilities.  

In a February 2007 rating decision, the RO determined that a clear and unmistakable error had been committed in the assignment of the April 19, 2004 effective date for the grant of service connection for joint pain, right shoulder arthralgia and for erythema nodosum.  The RO noted that the April 19, 2004 claim, which was the basis for the initially assigned effective date was based on the Veteran's claim for service connection for hypertension.  The RO determined that the Veteran had actually submitted his claim on August 12, 2004 for secondary conditions to his sarcoidosis disabilities, to include joint pain, right shoulder arthralgia and erythema nodosum (claimed as skin rash of the legs).  Hence, a clear and unmistakable error was determined to have been committed in the August 2005 rating decision, and the proper effective date of August 12, 2004 was implemented.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

The pertinent implementing regulation provides that for direct service connection the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year of separation. Otherwise, the effective date is the date of the receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought. Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2011).  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157.

In this case, the Veteran did not submit a claim for joint pain, right shoulder arthralgia or for erythema nodosum (claimed as skin rash of the legs), secondary to service-connected sarcoidosis, at any time before August 12, 2004.  Furthermore, the record does not show, and the Veteran does not contend, that he filed a formal claim of service connection for joint pain, right shoulder arthralgia or for erythema nodosum (claimed as skin rash of the legs) prior to August 12, 2004.  Prior to that time, there is not a single document of record that may reasonably be construed as a formal or informal claim for service connection for either of these disabilities.  Moreover, even considering that these claims were based on secondary service connection to the Veteran's service-connected sarcoidosis, as noted by the RO in the February 2007 rating decision, the first factual evidence showing that the Veteran had a right shoulder disability and erythema nodosum (claimed as skin rash of the legs) was in an October 2004 VA examination report.  Hence, such report would not provide for an earlier effective date.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, on these facts, the claims for an effective date for the grants of service connection for joint pain, right shoulder arthralgia and for erythema nodosum (claimed as skin rash of the legs), earlier than August 12, 2004, must be denied.  Where, as here, the law and not the evidence is dispositive, the matters on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Petition to reopen

In an October 2001 rating decision, the RO denied service connection for pneumonia and bronchitis.  The RO determined that while the Veteran was seen on one occasion for treatment of pneumonia and one occasion for treatment of bronchitis during active service, no permanent or chronic disability was demonstrated by service treatment records (STRs) or evidence after discharge from service.  In addition, the RO concluded that these conditions were found to have resolved and were not found at the time of discharge.  

The evidence of record at that time of the October 2001 rating decision included the Veteran's STRs showing treatment for pneumonia and bronchitis in February 2000 and June 2000, respectively.  Subsequent STRs were negative for symptoms, findings, or diagnosis of pneumonia or bronchitis.  Discharge examination was negative for findings of pneumonia or bronchitis.  A May 2001 QTC examination report was negative for complaints, finding, or diagnosis of pneumonia or bronchitis.

Although duly notified of the RO's denial, the Veteran did not initiate an appeal.  In October 2002, he requested an extension to submit a notice of disagreement, but did not specify what issue he disagreed with in the October 2001 rating decision.  In a November 2002 letter, the RO advised the Veteran that he had until December 2002 to submit his notice of disagreement.   No response was received from the Veteran; hence, the October 2001 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In a February 2003 VA form 21-4138, the Veteran requested that the VA accept his October 2002 statement as his notice of disagreement with the October 2001 rating decision.  The RO issued an August 2003 letter to the Veteran that he could not change the purpose of his October 2002 letter at a later date.  However, they would accept his statement as a reopened claim.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The applicable version of 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, evidence added to the claims file since the RO's final October 2001 rating decision includes an October 2004 QTC examination report showing that the Veteran reported suffering from pneumonia and bronchitis, secondary to sarcoidosis, since 2000.  Chest x-ray results were within normal limits.  The diagnosis was that there was no diagnosis of either pneumonia or bronchitis as there was no pathology upon which to render such an assessment.  Moreover, the examiner stated that the Veteran did not have any complications secondary to his pulmonary disease (service-connected sarcoidosis with obstructive lung disease).  

Additional evidence that was not of record at the time of last adjudication includes a January 2007 VA examination report showing that the Veteran's breath sounds were normal.  That report was also negative for findings, complaints or diagnosis of pneumonia or bronchitis.  

Although mindful that the additional evidence, set forth above, is "new" in the sense that it was not previously before agency decision makers, it is not "material" for purposes of reopening the claim for service connection for pneumonia and bronchitis.  On the contrary, that newly received evidence does not pertain to any unestablished fact necessary to substantiate the Veteran's previously denied claim.  There is no new evidence even suggesting that the Veteran's has, in fact, been diagnosed with pneumonia and/or bronchitis, and if so, that any medical evidence relates such diagnosis to the Veteran's active service.  Nor has the Veteran submitted any private medical opinion evidence that suggests a current diagnosis of pneumonia or bronchitis or any such nexus to his service.  Therefore, the Board finds that evidence is not material because it does not create a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for pneumonia and bronchitis is not be reopened.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).   

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to the Veteran's claims for service connection for chronic fever and fatigue, the first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

While the Veteran complains of chronic fever and fatigue, such are symptoms and are not analogous to disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In regards to service connection, symptoms of chronic fever and fatigue, alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  

In October 2004, the Veteran underwent a QTC examination in which he complained of general fatigue and chronic fever, both as secondary to sarcoidosis.  After a review of the claims file and comprehensive examination, the examiner concluded that with regard to the condition of general fatigue, there was no diagnosis because there was no pathology to render a diagnosis.  He drew the same conclusion with regard to the Veteran's assertions of chronic fever.  The examiner then opined that the Veteran did not meet the criteria for the diagnosis of chronic fatigue syndrome because he either does not have both of the primary criteria or at least six of the ten secondary criteria.   

Subsequent VA medical records are negative for a diagnosis of a general fatigue or chronic fever disability.

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claims for service connection for fatigue and chronic fever, on a direct or secondary basis.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board notes that the Veteran is competent to report that he has experienced fatigue and chronic fever ever since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no evidence of record that the Veteran has specialized medical knowledge to be competent to offer medical opinion as to the etiology of his complaints of fatigue and chronic fever which is necessary in this case as such involves a medially complex matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Absent evidence of a current disability, service connection for fatigue and for chronic fever, on a direct or secondary basis, must be denied. There is no competent medical evidence of record that demonstrates the current presence of a disability manifested by general fatigue and chronic fever.  Because neither fatigue nor chronic fever disability have been currently diagnosed in this case, the Board finds that service connection for fatigue and for chronic fever is not warranted and the claims must, each, be denied. 

The preponderance of the evidence is against the claims for service connection for fatigue and chronic fever and must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V.  Propriety of rating reduction

The Veteran contends that the AOJ erred in reducing his evaluation for sarcoidosis from 30 percent to noncompensably disabling.  In essence, he alleges that not only has his sarcoidosis not improved but that it also has worsened and caused additional secondary disabilities.  

VA's governing laws and regulations preclude the reduction of a disability rating unless an improvement in the service-connected disorder is shown to have occurred.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.105.  Moreover, prior to reducing a Veteran's rating, VA is required to comply with several general provisions applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  

Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2011).  Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).

In this case, the RO issued an April 2008 rating decision reducing the Veteran's sarcoidosis rating from 30 percent to noncompensably disabling, effective July 1, 2008.  As a result of that rating action, the Veteran's combined total disability evaluation was reduced from 40 to 10 percent.  In light of that overall reduction, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable in this instance.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).  Significantly, however, it appears from a review of the record that those regulatory provisions were met.  Indeed, prior to the issuance of the above rating reduction, the Veteran was notified of the contemplated action and reasons for which it was proposed.  See August 2007 predetermination letter.  He also was given the requisite 60 days to present evidence showing why the reduction was unwarranted and afforded the opportunity to testify at a pre-determination hearing.  38 C.F.R. § 3.105(e) (2011).  Accordingly, the Board finds that the RO adequately complied with the terms of 38 C.F.R. § 3.105(e) prior to implementing the proposed rating reduction.  Nevertheless, the Board's analysis does not end there as it must now consider whether other applicable provisions governing rating reductions were met in this case.

Such provisions include paragraphs (a) and (b) of 38 C.F.R. § 3.344, which collectively afford greater protections to recipients of disability ratings that have continued for long periods at the same level (i.e., five years or more).  38 C.F.R. § 3.344(c).  Specifically, those provisions direct that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

Pursuant to the above criteria, the RO must find the following prior to reducing a long-term disability rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2011); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, the Veteran's 30 percent disability rating for sarcoidosis was in effect from November 1, 2000, until July 1, 2008, a period of more than five years.  Hence, the provisions of 38 C.F.R. § 3.44(a) and 38 C.F.R. § 3.344(b) are applicable to his claim.  38 C.F.R. § 3.344(c) (2011).

The Board now turns to pertinent evidence of record, focusing on the information available to the RO at the time the reduction was effectuated.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  That evidence included a report of a January 2007 VA respiratory examination, which showed findings of "scadding stage I" (out of IV) hilar adenopathy.  As interpreted by the examining clinician, such findings were indicative of a self-limited disease course.  That physician further found that there had been no evidence of active-stage sarcoidosis since at least November of 2002.  He added that the likelihood of an active-stage recurrence in a stage 1 disease was low after five years.  

Also of record at the time of the RO's rating reduction was a March 2007 report from the Veteran's private treating physician (D. C. Snyder, M.D.)  In contrast with the VA examiner, the private physician determined that the Veteran currently exhibited stage II sarcoid and mild bronchodilator response, which was suggestive of asthma or endobronchial sarcoidosis.  That physician further opined that, while the Veteran did not appear to be having any significant respiratory problems at the present time, his mild obstructive airways disease could be secondary to endobronchial sarcoid.  

In light of the conflicting findings of the VA and private clinicians, the Board concludes that the evidence of record at the time of the Veteran's rating reduction did not clearly demonstrate a material improvement in the overall severity of his service-connected sarcoidosis.  Nor did that evidence show with reasonably certainty that such material improvement could be maintained under the ordinary conditions of life.  On the contrary, while the record included clinical evidence from the January 2007 VA examiner, which supported such a finding, it also contained a medical opinion from the March 2007 private physician, which weighed against that proposition.  38 C.F.R. § 3.344; Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Moreover, in the absence of additional information, the Board is unable to conclude which of the above clinicians' opinions should have been afforded greater probative weight.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the Board finds that, at the time of the April 2008 rating reduction,  the weight of the contemporaneous evidence failed to show with reasonable certainty that there had been a material improvement in the Veteran's sarcoidosis that could be maintained under the ordinary conditions of life.  Accordingly, the Board concludes that the reduction of the Veteran's long-standing 30 percent disability rating and, thus, should be restored, effective July 1, 2008.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board acknowledges that, in addition to contesting the RO's rating reduction, which, for the foregoing reasons, has been deemed improper, the Veteran has alleged that an evaluation higher than 30 percent is warranted for his sarcoidosis.  That portion of his appeal is addressed in the remand section, below.


ORDER

Entitlement to an effective date earlier than August 12, 2004, for the grant of service connection for joint pain, right shoulder arthralgia, is denied.

Entitlement to an effective date earlier than August 12, 2004, for the grant of service connection for erythema nodosum, is denied.

Service connection for chronic fever, to include as secondary to sarcoidosis, is denied.

Service connection for fatigue, to include as secondary to sarcoidosis, is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for pneumonia and bronchitis is denied.

As the reduction of the disability rating for sarcoidosis from 30 to 0 percent was improper, a 30 percent rating is restored, effective July 1, 2008.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for service connection for hypertension and joint pain, mild degenerative disease of the knees, on a direct and secondary basis, entitlement to an initial rating in excess of 10 percent for joint pain, right shoulder arthralgia, entitlement to an initial compensable rating for erythema nodosum, and entitlement to a rating in excess of 30 percent for sarcoidosis.
 
With regard to the claim for service connection for hypertension, the Veteran claims that he has hypertension related to his active service or in the alternative, related to his service-connected sarcoidosis.   A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records from the Veteran's first and second periods of service are negative for a finding or diagnosis of hypertension.   An April 2000 Palmetto Pulmonary Medicine record notes that the Veteran's blood pressure was 130/72.  A June 2000 Beaufort Memorial Hospital record shows that the Veteran's blood pressure was 138/84.  An August 2000 Naval Hospital Medical Board report reflects that the Veteran's blood pressure was 132/72.  The Veteran's August 2000 separation examination shows that his blood pressure was 136/78.  His heart was evaluated as clinically normal.  Hypertension was not diagnosed at the time of separation.  On contemporaneous self-report, the Veteran denied high blood pressure.  

A May 2001 QTC examination report shows that the Veteran's blood pressure was 138/90, 130/92, and 126/86.  Hypertension was not diagnosed.  An August 2002 Eisenhower Army Medical Center record notes that the Veteran had elevated blood pressure of 158/98 with a strong family history of hypertension.  An April 2004 VA medical record notes that the Veteran's blood pressure was 133/69.  An October 2004 QTC report reflects that three blood pressure readings were 130/80, 126/80, and 124/80.  A February 2005 Eisenhower Army Medical Center record notes the Veteran's blood pressure was 138/90.  A January 2006 VA medical record noted the Veteran's blood pressure was 144/85.  A January 2007 VA joints examination report reflects that the Veteran's blood pressure in his left arm sitting was 150/110 and supine was 140/100.  VA medical records show that the Veteran was first diagnosed with hypertension in 2007.  The Board notes that the Veteran has not been afforded a VA examination regarding his hypertension.  Based on the evidence of record, it remains unclear to the Board whether the Veteran currently suffers from hypertension that was caused or aggravated by his service-connected sarcoidosis or is otherwise related to service.  For those reasons, the Board finds that a VA examination and opinion is warranted to fully and fairly assess the merits of this claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the claim for service connection for joint pain, mild degenerative disease of the knees, to include as secondary to sarcoidosis, the Board notes that the Veteran was afforded an October 2004 QTC examination.  The examiner at that time opined that degenerative disease of the knees is more likely than not due to the normal degenerative process and accelerated by the sarcoidosis.  This opinion suggest that the Veteran's sarcoidosis has, to some extent, aggravated his right knee disability.  In light of the foregoing, the Veteran should be afforded a new VA examination to address whether his degenerative disease of the knees is secondary to or aggravated by his service-connected sarcoidosis.  38 C.F.R. §§ 3.303, 3.310 (2011)

Next, turning to the sarcoidosis claim itself, the Board finds that a new VA examination is also warranted.  Indeed, VA's duty to assist includes a general duty to provide a medical examination or to obtain a medical opinion where it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, in a claim for an increased rating, when available evidence is too old for adequate evaluation, VA's duty to assist includes providing a new examination to assess the severity of the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, the Board considers it significant that prior examinations addressing the severity of the Veteran's sarcoidosis were all conducted more than four years ago and, thus, are somewhat stale.  Moreover, while mindful that the mere passage of time since an examination does not, in and of itself, warrant additional development, the Board nevertheless observes that the Veteran has presented evidence suggesting that his service-connected disability may have subsequently worsened.  But see Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  While a lay person, he is competent to testify as to respiratory symptoms that lie within the realm of his experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Furthermore, the Board considers his assertions to be credible, in the absence of any contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the Veteran has not demonstrated the expertise to provide a probative opinion on a complex medical matter, such as the severity of his sarcoidosis within the context of the applicable rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the Board finds that his lay contentions, standing alone, are insufficient to warrant an increased rating.  However, those contentions are sufficient to trigger the need for a new examination in support of his claim.  38 C.F.R. § 3.159(c)(2) (2011).  

Similarly, the Board finds that current examinations are needed to address the Veteran's claims for higher ratings for joint pain, right shoulder arthralgia, and erythema nodosum.  The Veteran last underwent examinations in connection with these claims in January 2007.  Moreover, the subsequent lay and clinical evidence of record suggests that each of the underlying service-connected disabilities may have worsened since that time.  Therefore, to ensure that the record reflects the current severity of the Veteran's joint pain, right shoulder arthralgia, erythema nodosum, and sarcoidosis, more contemporaneous examinations are warranted, with findings responsive to all applicable schedular rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In addition to addressing the pertinent provisions of the VA Rating Schedule, the examinations administered in connection with the Veteran's increased rating claims should afford the Veteran the opportunity to demonstrate exceptional factors, such as marked interference with employment or frequent periods of hospitalization, which would render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).  The AOJ should then consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321 (2011).

Finally, the Board notes that pertinent VA medical records appear to be outstanding.  Indeed, while a recent request for information yielded VA outpatient treatment reports dated through June 2012, those reports indicate that the Veteran was expected to receive further treatment for several of disabilities remaining on appeal.  Thus, as it appears that additional VA medical records may have been generated in connection with the Veteran's pending claims, such records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, these matters are REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.   Obtain all outstanding VA medical records dated from June 2012 to the present.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  
2.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed hypertension.  The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner should provide the rationale for opinions expressed. The examiner should provide the following information

(a)  Provide an opinion whether is at least as likely as not (50 percent or greater probability) the Veteran's hypertension is the result of injury or disease incurred in or aggravated during the Veteran's military service.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by the Veteran's service-connected sarcoidosis.

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected sarcoidosis.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310  (2011).

3.  Schedule the Veteran for a VA examination by to determine the nature and etiology of any diagnosed knee disabilities.  The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information: 

(a) Identify all diagnosed bilateral knee disabilities and opine whether is at least as likely as not (50 percent or greater probability) the each disability is the result of injury or disease incurred in or aggravated during the Veteran's military service.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee disability was caused by the Veteran's service-connected sarcoidosis.

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee disabilities has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected sarcoidosis.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2011).

In providing these opinions, the examiner should reconcile the October 2004 QTC examiners opinion that the Veteran's degenerative disease of the knees is more likely than not due to the normal degenerative process and accelerated by the sarcoidosis.  

4.  Schedule the Veteran for a VA examination to determine the severity of his  service-connected sarcoidosis.  The examiner must review the claims file, including the Veteran's lay assertions, and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner should provide the rationale for opinions expressed. 

Based on the results of the examination and consideration of the claims file, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected sarcoidosis.  

All indicated tests and studies should be performed, including testing to determine the Veteran's forced expiratory volume in 1 second of (FEV-1), ratio of forced expiratory volume in 1 second to forced vital capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB).  The examiner is also to specifically comment on whether the Veteran's sarcoidosis requires the administration of corticosteroids, and, if so, the frequency of their use.  

Additionally, the examiner is requested to identify all qualitative manifestations of the Veteran's service-connected sarcoidosis, to include, if appropriate, endobronchial sarcoidosis.

The examiner should also specify whether that service-connected disability is productive of marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321.

In making these determinations, the examiner should comment upon the results of the January 2007 VA examination and the March 2007 private medical findings in Dr. Snyder's report, discussed above, and all other prior diagnostic test results.   

5.  Next, schedule the Veteran for a VA examination to determine the severity of the Veteran's service-connected joint pain, right shoulder arthralgia.  The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner should provide the rationale for opinions expressed. The examiner should provide the following information

Report range of motion of the right shoulder, expressed in degrees.  Make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right shoulder due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also state whether there is any favorable or unfavorable ankylosis, or instability, of the right shoulder.

Additionally, the examiner should specify whether the Veteran's joint pain, right shoulder arthralgia, is productive of marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321.

6.  Next, schedule the Veteran for a VA examination to determine the severity of the Veteran's service-connected erythema nodosum.  The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner should provide the rationale for opinions expressed.   

The examiner should describe all symptoms associated with the Veteran's service-connected erythema nodosum.  Specifically, the examiner should determine what percentage of the entire body has been affected by the dermatitis and what percentage of exposed areas of the body have been affected.  The examiner should also state whether the Veteran has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period, and if so, for what duration provide the following information.

Additionally, the examiner should specify whether the Veteran's erythema nodosum is productive of marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321.

7.  Following completion of the above examinations, review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Then, readjudicate the claims, to include consideration of secondary service connection pursuant to 38 C.F.R. § 3.310 for joint pain, mild degenerative disease of the knees, and for hypertension, each, to include as secondary to sarcoidosis and whether referral for consideration of an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's joint pain, right shoulder arthralgia,  erythema nodosum, and sarcoidosis claims. 

9.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
E. Woodward Deutsch
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


